Citation Nr: 0420647	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the upper back due to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from September 1957 to 
August 1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which denied service connection 
for malignant melanoma of the upper back.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
October 2001, the veteran requested that he be scheduled for 
a hearing before a Veterans Law Judge sitting at the RO.  The 
RO notified that veteran that his hearing was scheduled for 
May 25, 2004.  In an April 2004 letter, however, the veteran 
explained that he would not be able to attend on that date 
because he was recovering from surgery.  However, he 
indicated that he wanted his hearing rescheduled for a later 
date.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO as soon as practicable.  Once the 
veteran has been afforded the requested 
hearing, or in the event that he 
withdraws his hearing request or fails to 
appear, the case should be returned to 
the Board for appellate consideration.  




The veteran is reminded that he has the right to submit 
additional evidence and  argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



